Citation Nr: 0836725	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-24 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance benefits under Chapter 35 of Title 28 of the 
United States Code.  


WITNESSES AT HEARING ON APPEAL

Appellant and E.S.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  The appellant is the veteran's son.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in July 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In December 2007, the Board remanded the case to afford the 
appellant a hearing, which was held in April 2008 before the 
undersigned Veterans Law Judge.   A transcript of the hearing 
has been associated with the claims file.  

In June 2008, the Board remanded the case to the RO for 
additional development.  

Once again, the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  The claim of 
entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code is 
deferred until the claim of clear and unmistakable error in 
the effective date for the veteran's total disability rating 
is finally adjudicated. 


REMAND

As explained in the Board remand of June 2008, the outcome of 
the appellant's claim for Dependents' Educational Assistance 
benefits rests on the RO's adjudication of the inextricably 
intertwined claim of the veteran concerning whether there was 
clear and unmistakable error in a May 2004 rating decision, 
which assigned the effective date of August 22, 2003, for the 
veteran's award of a total disability rating for 
compensation.  

As previously noted, in a rating decision in May 2004, the RO 
granted the veteran a total disability rating for 
compensation rating based on individual unemployability due 
to service-connected post-traumatic stress disorder, 70 
percent disabling, which also established eligibility for 
Dependents' Educational Assistance benefits, both effective 
from August 22, 2003, which is the date of receipt of the 
veteran's original claim for VA disability compensation.  

While the veteran's formal application for VA disability 
compensation was date-stamped by the VA office in San 
Antonio, Texas, on August 22, 2003, it has been argued that 
the effective date of the award for the total disability 
rating and of the appellant's eligibility for educational 
assistance benefits should have been August 18, 2003.  An 
earlier effective date of August 18, 2003, would be before 
the appellant reached his 26th birthday on August 19, 2003, 
making him eligible for educational assistance benefits.  

The record shows that the veteran's claim for VA disability 
compensation, VA Form 21-526, was dated on August 18, 2003, 
which is the same day he was seen at the Vet Center, and that 
a Vet Center report on that date shows that he was referred 
to the office of the Disabled American Veterans to initiate 
the VA claim.  However, the veteran's application was then 
transmitted to the San Antonio office where it was not date-
stamped as having been received by VA until August 22, 2003.  
The evidence of the Vet Center report, dated August 18, 2003, 
and the veteran's VA Form 21-526, which was dated on the same 
day, raises the question of whether an informal claim under 
38 C.F.R. § 3.155 had been received by VA.  

In its remand of June 2008, the Board requested the RO to 
adjudicate the veteran's claim of clear and unmistakable 
error, considering whether the entry by the Vet Center of 
August 18, 2003, constituted an informal claim under 
38 C.F.R. § 3.155.  

In the supplemental statement of the case, dated in June 
2008, the RO found that there was no clear and unmistakable 
error in the assignment of the effective date, considering 
38 C.F.R. § 3.157, but not 38 C.F.R. § 3.155.  

A remand is necessary to ensure compliance with the Board's 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the veteran's separate 
claim of clear and unmistakable error 
in the rating decision of May 2004 by 
the RO, which assigned an effective 
date of August 22, 2003, for the award 
of a total disability rating for 
compensation based on individual 
unemployability due to service-
connected post-traumatic stress 
disorder and for establishing basic 
eligibility for Dependents' Educational 
Assistance benefits.  

In the adjudication, consider whether 
the Vet Center entry on August 18, 
2003, in concert with the formal 
application for VA disability 
compensation dated on August 18, 2003, 
constituted an informal claim of 
service connection for post-traumatic 
stress under 38 C.F.R. § 3.155.  Also 
consider the applicability of 38 C.F.R. 
§ 20.305, in terms of whether the date 
of receipt of the formal application 
may be deemed five days prior to August 
22, 2003, in light of the lack of a 
postmark date on the formal 
application.

If the decision on the claim of clear 
and unmistakable error is unfavorable, 
notify the veteran of the adverse 
determination and of his appellate 
rights. 

2. If the veteran's claim of clear and 
unmistakable error is denied, furnish 
the appellant, the veteran's son, a 
supplemental statement of the case on 
the claim for Dependents' Educational 
Assistance benefits claim and return 
the case along with the veteran's 
claims file and the appellant's 
educational folders to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).  



